Citation Nr: 0931211	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to February 
1980, and from March 1980 to December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for asbestosis.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  


REMAND

The Veteran is seeking entitlement to service connection for 
asbestosis, asserting that his current diagnosis of 
asbestosis is related to his duties as a machinist mate and 
operating engineer during military service.  The Veteran has 
asserted that he worked in the boiler and engine rooms of 
various naval vessels during military service and was 
required to assist with removing insulation and piping.  He 
believes he was exposed to asbestos during service and that 
he currently has asbestosis as a result of his exposure to 
asbestos.  

Review of the record reveals there is conflicting evidence as 
to whether the Veteran has a diagnosis of asbestosis.  In 
April 2004, a chest X-ray conducted at Multicare Health Works 
revealed he had calcified pleural plaques that were nodular 
and reported to be consistent with asbestos exposure.  
Subsequent medical records reflect that the Veteran was 
diagnosed with asbestosis at the VA in American Lake, WA, and 
was being medically followed there.  See private medical 
records dated April 2004 to April 2006.  

The Veteran was afforded a VA/QTC examination in December 
2006.  The examiner noted that he had been suffering from 
asbestosis for 20 years and noted his medical history in that 
regard.  As to a diagnosis, however, the examiner reported 
that a chest X-ray did not reveal pathology to confirm a 
diagnosis of asbestosis.  

At the June 2009 Travel Board hearing, the Veteran submitted 
several medical records, including a May 2009 chest X-ray 
report which shows no acute process or interval change.  The 
X-ray report also noted, however, that there were 
questionable pleural plaque changes superolaterally in the 
left side of the chest.  

While the December 2006 VA/QTC examiner did not find 
pathology in the December 2006 X-ray report to confirm a 
diagnosis of asbestosis, the Veteran has submitted medical 
evidence which shows he currently has pleural plaque changes, 
which may be an indicator of asbestosis.  In this context, 
the Board notes there is evidence to suggest that the Veteran 
has had the pleural plaque changes since April 2004 which, if 
they are representative of a diagnosis of asbestosis, could 
potentially be sufficient to support a grant of service 
connection, even with the most recent negative diagnosis at 
the December 2006 VA/QTC examination.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Therefore, as an initial matter, the Board finds that a 
remand is necessary in order to obtain any outstanding 
medical records from the VA Medical Center in Tacoma, WA, and 
Multicare Health Works, as the evidence reflects the Veteran 
was treated for asbestosis there.  On remand, the RO will 
also be requested to obtain a clarifying medical opinion as 
to whether the Veteran currently has asbestosis that is 
related to his military service.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED for the following development:

1.	Request that the Veteran complete and return 
VA Form 21-4142, Authorization and Consent to 
Release Information, for each health care 
provider from whom he has received treatment 
for asbestosis since military service.  
Records must be requested from the VA Medical 
Center in Tacoma, WA, and the Multicare 
Health Works in Tacoma, WA.  Any unsuccessful 
attempts to obtain these records should be 
documented in the claims folder.  

2.	Then, after all available records have been 
secured, request that the physician who 
conducted the December 2006 VA/QTC 
examination, or any other physician 
knowledgeable in asbestos-related disorders, 
review the evidentiary record and answer the 
following.  

a.	Based on the clinical and X-ray 
findings, is it at least as likely as 
not (i.e., a probability of 50 percent 
or more), or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran currently has a correct 
diagnosis of asbestosis?  

b.	If the answer to question (a) is no, is 
it at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the Veteran has ever had a 
correct diagnosis of asbestosis?  

c.	In answering the foregoing, the 
reviewing physician should be requested 
to consider the chest X-ray reports 
included in the record which show 
pleural plaques reported to be 
consistent with asbestos exposure.  

d.	A rationale must be provided for every 
conclusion offered.  

e.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

f.	If it cannot be determined whether the 
Veteran currently has asbestosis, on a 
medical or scientific basis and without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


